Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	In amendments dated 1/12/20, Applicant amended claims 1, 7-8.13, 15and 19, canceled claims 4-6, 10-12, and 17-18, and added no new claims.  Claims 1-3, 7-9, 13-16, and 19-20 are presented for examination.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: the claimed invention recites the following features not found in the prior art for editing and correcting structural metadata associated a binary large object (BLOB): determining, using the processor, that the one or more fields contain one or more errors or null values; moving at least a portion of the BLOB in response to the determination that the one or more fields contain one or more errors or null values; providing, using the processor, an interface, wherein the interface is used to cause a first movement or edit of the one or more fields; determining, using the interface, that the first movement or edit of the one or more fields fixes the one or more errors or null values; and providing, using the interface, an indication that the first movement or edit of the one or more fields has or has not fixed the one or more errors or null values, wherein moving at least a portion of the BLOB occurs at an increment of one or more bytes in a BLOB byte array.  Examiner believes these features, in combination with other features of the claimed invention, are a novel and unobvious enhancement over the prior art for editing and correcting structural metadata associated a binary large object (BLOB).


Relevant Prior Art
	During his search for prior art, Examiner found the following references to be relevant to Applicant’s claimed invention.  Each reference is listed on the Notice of References form included in this office action:
	Guo (US 9,058,407) teaches managing a binary stream of multimedia content containing a BLOB and storing an editing history of metadata attributes of said BLOB, does not teach moving BLOB content upon determining error or nu, values in metadata fields (column 3 lines 11-52, column 4 lines 17-37).

Responses to Applicant’s Remarks
	Regarding rejections of claims 1, 8, and 15 under 35 U.S.C. 112(b) for the indefinite term “converting” without reciting what the one or more fields are converted to, in view of amendments reciting converting to “a human readable value” these rejections are withdrawn.  Regarding rejections of claims 1-4, 6-10, 12-17, and 19-20 under 35 U.S.C. 102(a)(1) by Bhatt, Applicant’s amendments overcome Bhatt’s teachings, in particular “wherein moving at least a portion of the BLOB occurs at an increment of one or more bytes in a BLOB byte array.”  Examiner conducted another search of the prior art and did not find any references that taught the claimed invention, hence the Notice of Allowability issued here.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718.  The examiner can normally be reached on M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        2/16/21